In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-18-00250-CV

LENNON II FAMILY LIMITED                     §    On Appeal from the 442nd District
PARTNERSHIP, Appellant                            Court

V.
                                             §    of Denton County (15-09569-442)
GREGORY GIDEO, SOUTHERN
UNDERGROUND, LLC, AGL
CONSTRUCTORS JOINT VENTURE,
ARCHER WESTERN CONTRACTORS,                  §    August 29, 2019
LLC, GRANITE CONSTRUCTION
COMPANY, AND THE LANE
CONSTRUCTION CORPORATION,
Appellees                                    §    Opinion by Justice Bassel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Lennon II Family Limited Partnership shall pay all of

the costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel